United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.E., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
WEST LOS ANGELES MEDICAL CENTER,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1808
Issued: January 29, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 10, 2008 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ decision dated May 12, 2008 denying his claim for compensation. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained a traumatic injury in the performance of duty on February 26, 2008.
FACTUAL HISTORY
On March 12, 2008 appellant, then a 27-year-old information technology (IT) specialist,
filed a traumatic injury claim alleging that on February 26, 2008 he injured his back and right leg
while lifting at work. He stopped work on February 26, 2008 and returned to work on
February 27, 2008.

In a March 27, 2008 letter, the Office advised appellant of the type of factual and medical
evidence needed to establish his claim and allowed him 30 days to submit such evidence. In
particular, it noted that his CA-1 form was the only evidence of record and that this was
insufficient to support his claim.
In a May 12, 2008 decision, the Office denied appellant’s claim for compensation. It
found that, while the evidence supported that he actually experienced the claimed incident, no
medical evidence was provided to support that he sustained a diagnosed medical condition
causally related to the work incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an “employee of the United States” within the meaning of the Act; that the claim was filed
within the applicable time limitation; that an injury was sustained while in the performance of
duty as alleged and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury. These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged. Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.3
ANALYSIS
The record supports that appellant was lifting at work on February 26, 2008. Appellant
alleged that this caused a back and right leg injury. However, he has not submitted medical
evidence establishing that the February 26, 2008 employment incident caused or aggravated a
diagnosed medical condition to the back or right leg.
On March 27, 2008 the Office advised appellant of the type of medical evidence needed
to establish his claim and allowed him 30 days to submit such evidence. However, he did not
submit any medical evidence that was received prior to the Office’s May 12, 2008 decision.4 For
1

5 U.S.C. §§ 8101-8193.

2

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007).

3

Id.

4

The record on appeal contains evidence received after the Office issued the May 12, 2008 decision. The Board
may not consider evidence that was not before the Office at the time it rendered its final decision. 20 C.F.R.
§ 501.2(c). Appellant may submit such evidence to the Office with a request for reconsideration.

2

example, appellant did not submit a medical report from a physician explaining how a specific
lifting activity at work on February 26, 2008, caused or aggravated a particular back or right leg
diagnosis. Therefore, he did not meet his burden of proof in establishing that he sustained an
injury in the performance of duty causally related to his federal employment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained a traumatic injury of February 26, 2008 causally related to his employment.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
May 12, 2008 decision is affirmed.
Issued: January 29, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

